Case 4:21-cv-04037-SOH-BAB Document 33                Filed 09/07/21 Page 1 of 3 PageID #: 70




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


 ANTHONY SCOTT WHITE                                                                  PLAINTIFF


 v.                                   Case No. 4:21-cv-04037


 MICHAEL LUSK, Attorney;
 CAPTAIN ADAMS, Miller County
 Detention Center (“MCDC”);
 CORRECTIONS OFFICER SUTTON;
 WARDEN WALKER;
 SERGEANT GOLDEN;
 SERGEANT GUNTHER; and
 K. NOLAND                                                                        DEFENDANTS


                                             ORDER

        Before the Court is the Report and Recommendation filed July 29, 2021, by the Honorable

 Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

 28). Judge Bryant recommends the following:

        1. all claims against Defendant Lusk be dismissed with prejudice;

        2. all official capacity claims against Defendants be dismissed without prejudice;

        3. Plaintiff’s claim for failure to protect from sexual assaults by inmates proceed against

        Defendants Adams, Golden, and Gunther in their individual capacities;

        4. Plaintiff’s claims for unclean environment, denial of medical care, and inhumane

        treatment against Defendants Adams, Golden, and Gunther be dismissed without prejudice

        for failure to state claims upon which relief may be granted, pursuant to 28 U.S.C. § 1915A;

        5. Plaintiff’s claim for excessive force, denial of medical care, due process, equal

        protection, unclean environment, and inhumane treatment against Defendants Walker,
Case 4:21-cv-04037-SOH-BAB Document 33                 Filed 09/07/21 Page 2 of 3 PageID #: 71




        Noland, Adams, and Sutton be dismissed without prejudice for failure to state claims upon

        which relief may be granted, pursuant to 28 U.S.C. § 1915A;

        6. Plaintiff’s claim for denial of medical care and interference with legal mail against

        Defendant King in his individual capacity proceed; and

        7. Plaintiff’s claim for theft of invention list and apps against Defendant King be dismissed

        with prejudice.

        No party has filed objections to the Report and Recommendation, and the time to do so has

 passed. See 28 U.S.C. § 636(b)(1). Being well and sufficiently advised and finding no clear error

 on the face of the record, the Court adopts the Report and Recommendation (ECF No. 28) in toto.

 Accordingly, the Court finds the following:

        1. Plaintiff’s claims against Defendant Lusk are DISMISSED WITH PREJUDICE;

        2. Plaintiff’s claims against all Defendants in their official capacities are DISMISSED

        WITHOUT PREJUDICE;

        3. Plaintiff’s claims for unclean environment, denial of medical care, and inhumane

        treatment against Defendants Adams, Golden, and Gunther are DISMISSED WITHOUT

        PREJUDICE;

        4. Plaintiff’s claims for excessive force, denial of medical care, due process, equal

        protection, unclean environment, and inhumane treatment against Defendants Walker,

        Noland, Adams, and Sutton are DISMISSED WITHOUT PREJUDICE;

        5. Plaintiff’s claim for theft of invention list and apps against Defendant King is

        DISMISSED WITH PREJUDICE.

        Plaintiff’s claim for failure to protect from sexual assaults by inmates against Defendants

 Adams, Golden, and Gunther in their individual capacities and Plaintiff’s claim for denial of



                                                 2
Case 4:21-cv-04037-SOH-BAB Document 33                Filed 09/07/21 Page 3 of 3 PageID #: 72




 medical care and interference with legal mail against Defendant King in his individual capacity

 shall remain for further consideration by Judge Bryant.

        IT IS SO ORDERED, this 7th day of September, 2021.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge




                                                 3
